UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 17-6402


WALTER D. BOOKER,

            Plaintiff - Appellant,

             v.

R. TIMMONS, Unit Manager; B. M. CLAUDE, Lieutenant; T. ROBINSON,
Sergeant; G. D. FAULCON, Sergeant; LIEUTENANT TAYLOR; M. L. ROOK,
Correctional Officer,

            Defendants - Appellees,

             and

A. DAVID ROBINSON, Chief of Corrections Operations; WENDY S. HOBBS,
Regional Administrator; EDDIE L. PEARSON, Lead Warden; C. PARKER,
Warden; J. HARRIS, Warden; C. BOONE, Regional Ombudsman; S. TAPP,
Human Rights Advocate; K. WHITEHEAD, Grievance Coordinator; L. GOODE,
Unit Manager; D. DUGGER, Institutional Hearings Officer,

            Defendants.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. James C. Cacheris, Senior District Judge. (1:14-cv-00555-JCC-IDD)


Submitted: September 28, 2017                               Decided: October 2, 2017


Before WILKINSON, MOTZ, and KING, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Walter D. Booker, Appellant Pro Se. Margaret Hoehl O’Shea, OFFICE OF THE
ATTORNEY GENERAL OF VIRGINIA, John Michael Parsons, Assistant Attorney
General, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Walter D. Booker appeals the district court’s order denying relief on his complaint

raising claims under 42 U.S.C. § 1983 (2012), the Religious Land Use and

Institutionalized Persons Act, 42 U.S.C. § 2000cc to 2000cc-5 (2012), and state law. We

have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. Booker v. Timmons, No. 1:14-cv-00555-JCC-IDD

(E.D. Va. Sept. 23, 2014; July 14, 2015; Feb. 14, 2017). We deny the motion for

injunctive relief pending appeal and dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.



                                                                             AFFIRMED




                                            3